DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claim 11, lines 6, 15, and 18, the language indicates that functions are carried out only “when” a corresponding enabling device exists.  However, it is clear in the context of the limitations that the device must exist in order for these functions to take place.  Thus, it appears that the stating of a “when” condition is unnecessary within the claimed context.  For purposes of evaluation, Examiner interprets that all claimed functions do occur as a part of the overall method.  
In claims 11, lines 18-21, and claim 15, lines 20-22, it is claimed that smart glasses are passively transported from the head of the vehicle occupant in a crash.  However, if passive forces and active forces are considered as occurring exclusively of each other in order to remove the smart glasses, then this would lead to a contradiction in claims 13, 14, 17, and 18, which further limit the claims previously indicating passive removal of smart glasses with active removal of smart glasses.  To avoid contradiction in the claimed limitations, Examiner interprets the combination of these claims as indicating that both passive and active forces of glasses removal occur simultaneously or at least immediately adjacent to each other in a crash, and that the active process is in addition to the passive process that is already occurring in a crash event.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2016/0207539; hereinafter Jung), in view of Kithil et al. (US 5,802,479; hereinafter Kithil), in further view of Mattes et al. (US 2007/0100525; hereinafter Mattes), and still further in view of Di Raimondo et al. (WO 03013912; hereinafter Di Raimondo; of record in IDS; based on attached English Translation)
Regarding claim 11, Jung discloses: 
A method for operating an occupant protection system of a vehicle, (para. [0002]-[0003]: The provision of safety-related function through the smart glasses interface is a passive occupant protection system, intended to prevent accidents.) comprising:
detecting whether a vehicle occupant has donned electronic smart glasses; (Fig. 4, element 410; para. [0021]; and para. [0050]: The wireless communication unit (410) senses the use of smart glasses through the interchange of various control signals.) and
operating the occupant protection system depending on whether the vehicle occupant has donned electronic smart glasses, (Fig. 4, elements 410 and 450; para. [0002]-[0003]; para. [0021]; and para. [0050]: The wireless communication unit (410) senses the use of smart glasses through the interchange of various control signals, and through controller (450), provides safety information to a driver via the smart glasses, which is an operation of a passive occupant protection system intended to prevent accidents.) including at least one of
… when the vehicle occupant has donned electronic smart glasses … (Fig. 2A-2B; para. [0021]; and para. [0050])
… of the electronic smart glasses … (Fig. 5)
… of the electronic smart glasses ... (Fig. 5) of the electronic smart glasses … (Fig. 5)
… while the vehicle occupant is wearing the electronic smart glasses; (Fig. 2A-2B; para. [0021]; and para. [0050])
when the occupant protection system includes an output device, informing the vehicle occupant, via the electronic smart glasses, (para. [0002]-[0003]; para. [0021]; and para. [0050]: Safety related information is provided to the smart glasses to prevent accidents.) …; and
… the electronic smart glasses (Fig. 5) … the electronic smart glasses … (Fig. 5)
Jung does not disclose:
…
when the occupant protection system has an air bag, at least one parameter determining trigger behavior of the air bag is adapted in comparison with a standard setting when the vehicle occupant has donned electronic smart glasses, by
ascertaining a relative arrangement of the electronic smart glasses in relation to the air bag and adapting the at least one parameter based on the relative arrangement, and/or
ascertaining dimensions of the electronic smart glasses and adapting the at least one parameter based on the dimensions of the electronic smart glasses, and/or
deactivating the air bag while the vehicle occupant is wearing the electronic smart glasses;
when the occupant protection system includes an output device, informing the vehicle occupant, via the electronic smart glasses, of an extent of alteration of positioning of a vehicle seat, supporting the vehicle occupant, to minimize a risk of injury upon the vehicle crashing; and
when the occupant protection system includes a retaining device arranged on the electronic smart glasses, including at least one of a retaining belt and a clip, automatically releasing the retaining device upon the vehicle crashing, whereby the electronic smart glasses are passively transported from the head of the vehicle occupant.
Kithil, in the same field of endeavor of occupant protection systems for a vehicle, teaches:
…
when the occupant protection system has an air bag, (Fig. 4-Fig. 6, element 20) at least one parameter determining trigger behavior of the air bag is adapted in comparison with a standard setting …, (Col. 2, line 66-col. 3, line 13; col. 4, lines 17-61; col. 5, lines 31-44; col. 14, lines 13-33; col. 14, line 43-col. 15, line 31: Airbag deployment is modified based on head position, including head dimensions.  Modifications to airbags include at least inflation time delay, chamber inflation control, inflation amount, and inflation activation/deactivation.  Col. 15, lines 32-37: The airbag deployment is enabled, disabled, or modified.  In the case of mere enabling, this is equivalent to following a standard by
ascertaining a relative arrangement … in relation to the air bag and adapting the at least one parameter based on the relative arrangement, (Col. 2, line 66-col. 3, line 13; col. 4, lines 17-61; col. 5, lines 31-44; col. 14, lines 13-33; and col. 14, line 43-col. 15, line 31: Airbag deployment is modified based on head position, including head dimensions.  Measured parameters lead to modification of output or disabling the airbag system, where measured parameters include the dimensions of a head, which are contingent upon whatever might alter the dimensions of a head.  The position and dimensions of a head, represent a relative arrangement of the head and accessories (i.e. the proximity of a head and accessories to airbag deployment door).  This proximity may alter or disable airbag deployment.  Col. 5, lines 31-44; col. 14, lines 13-33; and col. 14, line 43-col. 15, line 11: Head dimensions are approximated through a diameter obtained using sensors and iteratively refined to spatial x,y,z coordinates, indicating that the perceived/sensed outer boundaries of a head are relevant and would be influenced by an accessory (e.g. smart glasses), which would increase the outer boundaries.) and/or
ascertaining dimensions … and adapting the at least one parameter based on the dimensions …, (Col. 2, line 66-col. 3, line 13; col. 4, lines 17-61; col. 5, lines 31-44; col. 14, lines 13-33; and col. 14, line 43-col. 15, line 31: Airbag deployment is modified based on head position, including head dimensions.  Measured parameters lead to modification of output or disabling the airbag system, where measured parameters include the dimensions of a head, which are contingent upon whatever might alter the dimensions of a head.  The overall dimensions of a head contribute to a spatial proximity of the head (i.e. the proximity of a head to airbag deployment door), when considered in conjunction with head position.  This dimensionally influenced proximity may alter or disable airbag deployment.  Col. 5, lines 31-44; col. 14, lines 13-33; and col. 14, line 43-col. 15, line 11: Head dimensions are approximated and/or
deactivating the air bag …; (Col. 2, line 66-col. 3, line 13; col. 4, lines 17-61; col. 5, lines 31-44; col. 14, lines 13-33; and col. 14, line 43-col. 15, line 37:  An airbag is deactivated if the overall dimensions and related position of a head have a proximity that is too close to an airbag deployment, causing unsafe conditions.  Col. 5, lines 31-44; col. 14, lines 13-33; and col. 14, line 43-col. 15, line 11:  Due to the method of sensed spatial coordinates of a perceived head, the head dimensions and relative position to an airbag deployment door would be affected by head worn accessories, such as the wearing of smart glasses, causing an increase in perceived head size and extended positional boundaries.)  
…
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic smart glasses, the detecting whether a vehicle occupant has donned electronic smart glasses, and the operating the occupant protection system depending on whether the vehicle occupant has donned electronic smart glasses of Jung with the ascertaining a relative arrangement … when the occupant protection system has an air bag, at least one parameter determining trigger behavior of the air bag is adapted in comparison with a standard setting of Kithil for the benefit of further increasing driver safety for a user wearing smart glasses, by adding active safety measures (i.e. modified airbag deployment based on head dimensions), which would accommodate head dimensions that are altered (e.g. wearing smart glasses), to the already provided informative/preventative safety measures.  (Jung: para. [0002]; and para. [0003]-[0004]: A main goal of Jung is to assist in driver safety and prevent accidents when a person is wearing smart glasses, and the system provides some degree of occupant protection (i.e. an occupant protection system) through providing driving safety information to a user wearing smart glasses.  Kithil: col. 1, lines 
Jung in view of Kithil does not disclose or teach:
…
when the occupant protection system includes an output device, informing the vehicle occupant, via the electronic smart glasses, of an extent of alteration of positioning of a vehicle seat, supporting the vehicle occupant, to minimize a risk of injury upon the vehicle crashing; and
when the occupant protection system includes a retaining device arranged on the electronic smart glasses, including at least one of a retaining belt and a clip, automatically releasing the retaining device upon the vehicle crashing, whereby the electronic smart glasses are passively transported from the head of the vehicle occupant.
Mattes, in the same field of endeavor of displaying driver safety information, teaches:
…
when the occupant protection system includes an output device, informing the vehicle occupant, …, of an extent of alteration of positioning of a vehicle seat, supporting the vehicle occupant, to minimize a risk of injury upon the vehicle crashing … (para. [0008]-[0009]; para. [0012]; para. [0018]; para. [0020]-[0022]; para. [0026]; and para. [0029]: A system provides an occupant of a vehicle with safety related information, with particular emphasis on mitigating injury in the case of an accident.  The system considers seat position and also provides information to a passenger, through a feedback notification process, in order to aid the occupant in achieving an optimally safe seating 
…
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic smart glasses, the detecting whether a vehicle occupant has donned electronic smart glasses, the operating the occupant protection system depending on whether the vehicle occupant has donned electronic smart glasses, and the when the occupant protection system has an air bag, at least one parameter determining trigger behavior of the air bag is adapted in comparison with a standard setting of Jung in view of Kithil with the when the occupant protection system includes an output device, informing the vehicle occupant … of an extent of alteration of positioning of a vehicle seat, supporting the vehicle occupant, to minimize a risk of injury upon the vehicle crashing of Mattes for the benefit of further increasing driver safety for a user wearing smart glasses, by adding further safety information (i.e. safety related seat position information), which would accommodate a situation of wearing smart glasses, to the already provided informative/preventative safety measures.  (Jung: para. [0002]; and para. [0003]-[0004]: A main goal of Jung is to assist in driver safety and prevent accidents when a person is wearing smart glasses, and the system provides some degree of occupant protection (i.e. an occupant protection system) through providing driving safety information to a user wearing smart glasses.  Mattes: para. [0005]-[0009]; para. [0016]; and para. [0022]: Direct reporting of safety information, including seat position information, increases occupant protection quality and reduces the risk of injury.  Presented seat information includes feedback prompting a user to obtain an optimized seat position, where seat position is directly related to protection quality (para. [0009]) and driver safety levels (para. [0024]), particularly in regards to crash safety (para. [0003]; para. [0012]; para. [0016]; para. [0018]; and para. [0029]).)
Jung, in view of Kithil, further in view of Mattes, does not disclose or teach:

when the occupant protection system includes a retaining device arranged on the electronic smart glasses, including at least one of a retaining belt and a clip, automatically releasing the retaining device upon the vehicle crashing, whereby the electronic smart glasses are passively transported from the head of the vehicle occupant.
Di Raimondo, in the same field of endeavor of occupant crash safety when wearing glasses, teaches:
…
when the occupant protection system includes a retaining device arranged on the … glasses, including at least one of a retaining belt and a clip, automatically releasing the retaining device upon the vehicle crashing, whereby the … glasses are passively transported from the head of the vehicle occupant.  (Per the above claim interpretation, both passive and active forces may be present simultaneously or would occur immediately adjacent to each other in the event of a crash, as evidenced by dependent claims 13, 14, 17, and 18 further limiting the claims of passive removal of smart glasses with active removal.  Passive removal of glasses occurs so long as it is physically possible, regardless of any additional active removal.  Page 2, row lines 54-71, and page 4, row lines 125-134, of Di Raimondo indicate that there is a nose clip, latch, or clamp (i.e. a type of a clip) retaining the attachment of two halves of special glasses until they are split at this retention point in a crash.  This mechanism is deliberately broken by applying tension to the attachment in the event of a crash, which is equivalent to releasing a retaining device of a retaining clip/latch/clamp in the event of a crash.  The retaining device of a clip/latch/clamp retains the structural integrity of the glasses, keeping them fixed to a head of a person, until the device is released from at least one half of the glasses in order to compromise their structure and leave them in a condition of easily passively falling away from a person’s head.  As mentioned above, regardless of any additional measures to actively pull the pieces of the glasses away, 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic smart glasses, the detecting whether a vehicle occupant has donned electronic smart glasses, the operating the occupant protection system depending on whether the vehicle occupant has donned electronic smart glasses, the when the occupant protection system has an air bag, at least one parameter determining trigger behavior of the air bag is adapted in comparison with a standard setting, and the when the occupant protection system includes an output device, informing the vehicle occupant, via the electronic smart glasses, of an extent of alteration of positioning of a vehicle seat, supporting the vehicle occupant, to minimize a risk of injury upon the vehicle crashing of Jung, in view of Kithil, further in view of Mattes with the when the occupant protection system includes a retaining device arranged on the … glasses, including at least one of a retaining belt and a clip, automatically releasing the retaining device upon the vehicle crashing, whereby the … glasses are passively transported from the head of the vehicle occupant of Di Raimondo for the benefit of increasing occupant safety (i.e. reducing physical injury) for a user wearing smart glasses when airbags are deployed, accommodating the scenario disclosed and taught by the combination of Jung, Kithil, and Mattes.  (Jung: para. [0002]; and para. [0003]-[0004]: A main goal of Jung is to assist in driver safety and prevent accidents when a person is wearing smart glasses, and the system provides some degree of occupant protection (i.e. an occupant protection system) through providing driving safety information to a user wearing smart glasses.  Di Raimondo: page 1, row lines 13-
Regarding claim 12, Jung, in view of Kithil, further in view of Mattes, still further in view of Di Raimondo further discloses or teaches:
The method as claimed in claim 11, wherein the at least one parameter includes at least one of a trigger time of the air bag, (Kithil: col 15, lines 12-31: The deployment of airbag is delayed by toggling the safety system on or off based on monitored occupant position (i.e. head position).) an order of filling of chambers of the air bag (Kithil: col. 10, line 45-col. 11, line 15: Based on specific occupant types and positions (i.e. head positions), a multi-chamber airbag is sequentially filled to reduce injury of the detected occupants.) and a level of filling of the air bag. (Kithil: col. 4, lines 17-18: Based on proximity of an occupant (i.e. head proximity), the level of filling the airbag is none/disabled, or else the inflation force is adjusted.)
The same motivations as described in claim 11 above for combining Jung, Kithil, Mattes, and Di Raimondo apply to claim 12, with the additional rationale that the specific methods of Kithil for manipulating airbag deployment based on head dimensions are necessary to achieve the abovementioned enhanced safety benefits of Kithil.
Regarding claim 13, Jung, in view of Kithil, further in view of Mattes, still further in view of Di Raimondo further discloses or teaches:
The method as claimed in claim 12, wherein the occupant protection system includes a mechanism moving the electronic smart glasses actively from the head of the vehicle occupant upon the vehicle crashing. (Di Raimondo: page 2, row lines 54-71; and page 4, row lines 125-134:  As explained above, there are both passive and static forces contributing to the removal of glasses in the 
The same motivations as described in claim 11 above for combining Jung, Kithil, Mattes, and Di Raimondo apply to claim 13, with the additional rationale that the specific methods of Di Raimondo for removing glasses from an occupant’s head, including both passive and active removal, are necessary to achieve the abovementioned injury reduction/enhanced safety benefits of Di Raimondo.
Regarding claim 14, the claim recites analogous limitations to claim 13 above, and is therefore rejected on the same premise.
Regarding claim 15, the claim recites analogous limitations to claim 11 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Jung, in view of Kithil, further in view of Mattes, still further in view of Di Raimondo further discloses or teaches:
An occupant protection system for a vehicle with a vehicle seat potentially transporting a vehicle occupant wearing electronic smart glasses, (Jung: Fig. 1A; Fig. 1C; Fig. 1D; Fig. 2A; Fig. 2B; Fig. 5; and para. [0002]-[0003]: The provision of safety-related function through the smart glasses interface is a passive occupant protection system for preventing accident related injury.  The system is provided for a vehicle, which transports a vehicle occupant sitting in a seat.) comprising:
a detection device configured to detect whether the vehicle occupant is wearing electronic smart glasses; (Jung: Fig. 4, element 410; para. [0021]; and para. [0050]: The wireless communication unit (410) senses the use of smart glasses through the interchange of various control signals.)
at least one of an air bag, (Kithil: Fig. 4-Fig. 6, element 20) an output device and a retaining device arranged on the electronic smart glasses; (Jung: Fig. 5: electronic smart glasses & Di Raimondo: and
a control device configured to (Jung: Fig. 4, element 450; and para. [0050]: Controller (450) perform all determination and calculation for information provided to the smart glasses.)
…
The same motivations as described in claim 11 above for combining Jung, Kithil, Mattes, and Di Raimondo apply to claim 15, with the additional rationale that the specific apparatuses of Kithil (i.e. airbags) and Di Raimondo (i.e. a retaining device) are necessary to carry out the methods of the inventions, thus achieving the abovementioned enhanced safety benefits of Kithil and Di Raimondo.
Regarding claims 16-18, the claims recite analogous limitations to claims 12-14 above, respectively, and are therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Breed et al. (US 2005/0248136) teaches occupant size and weight detection for controlling airbag inflation and seat position.
Breed et al. (US 2003/0036835) teaches adjustment of safety airbag settings based on occupant detection and occupant position information.
Breed et al. (US 6,532,408) teaches a smart airbag system with deployment based on occupant position.
Heo et al. (US 2016/0107591) teaches position detection of user's smart glasses in a vehicle.
Wallace et al. (US 2004/0240706) teaches airbag control based on occupant head position.
Gokturk et al. (US 2004/0153229) teaches occupant presence and positon used to control when and the level of power for which an airbag is deployed.
Berenz et al. (US 6,724,920) teaches facial recognition for controlling airbag deployment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/16/2021